Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-21 are rejoined. The restriction/election of 08/19/2021 is withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 13 line 8 after “more than one OH group” insert “wherein the second hydroxyl-containing compound is a diol and the polymerizable composition comprises 0.2 to 0.5, inclusive, of OH equivalents from the diol relative to isocyanate equivalents”. 
In claim 13 line 11 after “90% or greater” insert “and wherein the polymeric material comprises a dynamic viscosity of 10 Poise (P) to 10,000 P, inclusive, as determined using a Brookfield viscometer at 24 degrees Celsius”. 

In claim 19 line 11 after “more than one OH group” insert “wherein the second hydroxyl-containing compound is a diol and the polymerizable composition comprises 0.2 to 0.5, inclusive, of OH equivalents from the diol relative to isocyanate equivalents”. 
In claim 19 line 14 after “90% or greater” insert “and wherein the polymeric material comprises a dynamic viscosity of 10 Poise (P) to 10,000 P, inclusive, as determined using a Brookfield viscometer at 24 degrees Celsius”. 

In claim 21 line 11 after “90% or greater” insert “and wherein the polymeric material comprises a dynamic viscosity of 10 Poise (P) to 10,000 P, inclusive, as determined using a Brookfield viscometer at 24 degrees Celsius”. 


Allowable Subject Matter
Claims 1-10 and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Haubennestel et al (US 20070259120 A1) does not disclose the polymeric material that is both prepared from a reaction mixture having a ratio of OH equivalents from diol to isocyanate equivalents in the range of 0.2 to 0.5 as well as a structure with an average of 1.3 to 2.5 urethdione functional groups per polymer molecule. Haubennestel discloses that up to 50% of isocyanate groups may be reacted with OH groups from the diol (though lower is preferred). Though as discussed in detail in Applicant’s Remarks of 01/31/2022, even this one overlapping data point at 0.5 equivalents of OH-from-diol to NCO would more likely result in less than 1.3 uretdione groups per molecule. (Applicant’s remarks also show that the equivalent ratios of the examples of Haubennestel do not read on the claimed ratio, as Haubennestel discloses the use of the diol in excess). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766